Citation Nr: 1726935	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-43 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a lumbar spine condition.

2. Entitlement to service connection for a neck condition.

3. Entitlement to a higher initial rating for carpal tunnel syndrome (CTS) (claimed as sensorimotor neuropathy) right upper extremity, currently rated 10 percent disabling prior to February 18, 2016 and 30 percent disabling thereafter. 

4. Entitlement to a higher initial rating for CTS (claimed as sensorimotor neuropathy) left upper extremity, currently rated 10 percent disabling prior to February 18, 2016 and 20 percent disabling thereafter. 

5. Entitlement to a compensable initial rating for loss of sense of taste.

6. Entitlement to a higher initial rating for bilateral hearing loss, residual of otosclerosis, currently rated noncompensable prior to April 13, 2011 and 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 1992, August 2003 to December 2003, January 2004 to October 2005, and from November 2007 to June 2009.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The rating decision granted service connection for CTS of the right and left upper extremities, loss of sense of taste, and bilateral hearing loss, and assigned noncompensable disability ratings for each disability, effective October 14, 2005.  The rating decision also denied service connection for lumbar and neck conditions.

The Board notes that after filing a May 2006 application for compensation, the Veteran returned to active duty from November 2007 to June 2009.  Thus, that period of active duty will not be discussed for compensation purposes because a Veteran cannot receive both military pay and VA compensation at the same time.  See 38 U.S.C.A. § 5304 (West 2014). 

In a June 2011 rating decision, the RO increased the assigned ratings for CTS of the right and left upper extremities to 10 percent disabling each, effective October 14, 2005.  The rating decision also increased the assigned rating for bilateral hearing loss to 10 percent disabling, effective April 13, 2011.
In a March 2016 rating decision, the RO increased the assigned rating for CTS of the right upper extremity to 30 percent disabling, and CTS of the left upper extremity to 20 percent disabling, both effective February 18, 2016.  The Veteran has not expressed satisfaction with the increased disability ratings; thus, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issues of service connection for a lumbar condition, neck condition, and increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From October 14, 2005 effective date of the grant of service connection to February 18, 2016, the Veteran's CTS right upper extremity symptoms more nearly approximated mild, rather than moderate, incomplete paralysis.

2. From February 18, 2016, the Veteran's CTS right upper extremity symptoms more nearly approximate moderate, rather than severe, incomplete paralysis.

3. From October 14, 2005 effective date of the grant of service connection to February 18, 2016, the Veteran's CTS left upper extremity symptoms more nearly approximated mild, rather than moderate, incomplete paralysis.

4. From February 18, 2016, the Veteran's CTS left upper extremity symptoms more nearly approximate moderate, rather than severe, incomplete paralysis.

5. For the period of the claim, the Veteran's loss of sense of taste disability has been manifested by partial, but not complete, loss of sense of taste.



CONCLUSIONS OF LAW

1. The criteria for a higher initial rating for CTS right upper extremity, currently rated 10 percent disabling prior to February 18, 2016 and 30 percent disabling thereafter, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71, 4.120, 4.124a, Diagnostic Code 8515 (2016).

2. The criteria for a higher initial rating for CTS left upper extremity, currently rated 10 percent disabling prior to February 18, 2016  and 20 percent disabling thereafter, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71, 4.120, 4.124a, Diagnostic Code 8515 (2016).

3. The criteria for a compensable rating for loss of sense of taste are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87a, Diagnostic Code 6276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

With respect to the increased rating claims for CTS and loss of sense of taste, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As discussed, these claims arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was also afforded multiple VA examinations in July 2007, April 2011, and February 2016 as to the severity of his CTS and loss of sense of taste disabilities.  For the reasons indicated in the discussion below, the examinations are adequate to decide the claims.  The Veteran was also provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With respect to the claims decided herein, for the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A. Carpal Tunnel Syndrome (CTS)

The Veteran's CTS right upper extremity is currently rated 10 percent disabling prior to February 18, 2016 and 30 percent disabling thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

The Veteran's CTS left upper extremity is currently rated 10 percent disabling prior to February 18, 2016 and 20 percent disabling thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

The Veteran's bilateral CTS disabilities are rated under Diagnostic Code 8515.  This Diagnostic Code provides ratings for both the "minor" and the "major" wrist. In this context "minor" and "major" refer to the dominant or nondominant side.  Here, the Veteran's major hand (dominant) is the right upper extremity, and the minor hand is the left upper extremity.  See February 2016 VA Examination.

Diagnostic Code 8515 addresses complete and incomplete paralysis of the medial nerve.  Under this diagnostic code, mild incomplete paralysis of the minor or major wrist warrants a 10 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating for the minor wrist and a 30 percent rating for the major wrist.  Severe incomplete paralysis warrants a 40 percent rating for the minor wrist and a 50 percent rating for the major wrist.  Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances warrants a 60 percent rating for the minor wrist and a 70 percent disability rating for the major wrist.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 .

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

As for service treatment records, in an October 2005 post-deployment health assessment he Veteran did not report any CTS symptoms.  Post-service, a February 2006 EMG showed bilateral median demyelinating sensory motor neuropathy more pronounced on the left wrist, than right wrist.

The Veteran was afforded a VA general examination in July 2007.  He reported feeling both hands fall asleep.  He also reported daily sporadic pain in both hands since 2004 or 2005.  On physical exam, bilateral wrists and hands had normal alignment with no obvious deformity.  Range of motion of both wrists demonstrated flexion to 80 degrees, extension to 70 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  A nerve compression test was positive with more symptoms on the left than the right.  Tinel's, Finkelstein's, and grind tests were negative.  Repetitive motion tests were negative.  A final assessment of bilateral median nerve compression at the wrist with left symptoms more significant than right, was provided.

The Veteran was afforded another VA examination in April 2011.  He reported tingling, numbness, and pain in both wrists and fingers since 2005.  No atrophy or muscle weakness was noted. On examination, Phalen's was slightly positive, but Tinel's test was negative bilaterally.  The left was more symptomatic, than the right.  There was full range of motion with no deformity or scarring.  Motor tests were normal.  No pronator drift, atrophy, or fasciculations.  The Veteran had good finger tapping and full strength throughout.  An impression of bilateral CTS with symptoms of tingling and paresthesia without atrophy or weakness, was provided. 

The Veteran was afforded a VA examination in February 2016.  A history of 
tingling in the 4th and 5th fingers progressing to the elbows, was noted.  The Veteran reported problems typing and writing in his occupation as a program manager.  He reported wearing splints at night for relief.  He also reported problems with cutting food, fine skills, and twisting.  Symptoms of moderate paresthesias and dysethesias, and moderate numbness, in both right and left upper extremities were indicated.  Muscle strength and reflex tests were normal with no atrophy.  Sensory exams showed decreased sensation to light touch in both hands and fingers.  For both extremities, Phalen's and Tinel's tests were positive.  There was moderate incomplete paralysis in both extremities.  A March 2015 abnormal EMG was noted, showing bilateral median neuropathy in the left more than right.  There were no other significant diagnostic test findings or results. 

Based on the above, prior to February 18, 2016, the Veteran's bilateral upper extremities CTS was manifested by pain, tingling, and numbness consistent with intermittent symptoms contemplated by the rating criteria for the current 10 percent (major and minor) rating criteria under Diagnostic Code 8515 for mild paralysis of the median nerve.  A higher rating would require at least moderate incomplete paralysis.  Here, there is no evidence of muscle atrophy, paresthesia, dysethesias, weakness, or deformity.  Instead, range of motion, motor, and strength tests were normal. On July 2007 VA examination, Tinel's, Finkelstein's, and grind tests were all negative. Although on April 2011 VA examination Phalen's was slightly positive, his Tinel's test was negative bilaterally.  As such, prior to February 18, 2016, the Board finds no symptoms sufficient to warrant higher ratings for CTS of the right and left extremities.

From February 18, 2016, bilateral upper extremities CTS has been manifested by pain, decreased sensation to light touch, moderate numbness, moderate paresthesias, and moderate dysethesias.  This has been described as bilateral moderate incomplete paralysis of the median nerve, which is consistent with the rating criteria for the current 30 percent (major) and 20 percent (minor) disability ratings under Diagnostic Code 8515.  A higher rating would at least require severe incomplete paralysis.  Here, the record shows moderate symptoms, normal muscle strength without atrophy and normal reflexes.  As such, from February 18, 2016, the Board finds no symptoms sufficient to warrant higher ratings for CTS of the right and left extremities.

The Board has considered the applicability of other diagnostic codes, however, there is no evidence of scarring.  Thus, there is no basis for a compensable rating under Diagnostic Codes 7801, 7802, 7804, or 7805 (2016).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's CTS of the right and left upper extremities have not more nearly approximated the criteria for higher ratings.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

B. Loss of Sense of Taste

The Veteran's loss of sense of taste is currently rated noncompensable under 38 C.F.R. § 4.87a, Diagnostic Code 6276 (2016).
 
Under Diagnostic Code 6276, complete loss of taste warrants a 10 percent rating.  A note under the rating criteria instructs that an evaluation will be assigned only if there is an anatomical or pathological basis for the condition.  See 38 C.F.R. § 4.87a, Diagnostic Code 6276.  Here, the Veteran's loss of sense of taste disability arose from a July 2004 left stapedotomy procedure during service.  

The Veteran was afforded a VA examination in April 2011.  A history of loss of taste on the left side of the Veteran's tongue was noted.  He reported having no ability to taste on the left side of his tongue since his July 2004 procedure.  On examination, substances (sugar, salt, a bitter substance, and lemon juice) were applied to the left side of the tongue and the Veteran was unable to identify any of the four substances.  Unilateral loss of taste was noted.  An impression of subjective loss of taste, left tongue, stable, was provided. 

The Veteran was afforded another VA examination in February 2016.  He reported that his sense of taste remained the same, as reported during the April 2011 VA examination, without improvement.  The examiner noted symptoms of partial loss of sense of taste and the inability to detect sweet, salty, sour, or bitter tastes.

The preponderance of the evidence indicates that, since the grant of service connection, a compensable rating for loss of sense of taste is not warranted.  Under Diagnostic Code 6276 a compensable rating of 10 percent is warranted for complete loss of sense of taste.

Here, during both April 2011 and February 2016 VA examinations, the Veteran reported having loss of sense of taste on the left side of his tongue only.  Further, both examiners noted that the Veteran only had partial loss of sense of taste, not complete.  There is no evidence of complete loss of sense of taste.  

While the Board acknowledges that the Veteran has loss of sense of taste on the left side of his tongue, applicable law does not provide for a compensable rating for the loss of sense of taste unless the loss is complete.  38 C.F.R. § 4.87a, Diagnostic Code 6276.  The evidence of record, including the Veteran's consistent reports, is against any such finding.

The Board has considered the applicability of other diagnostic codes pertaining to loss of taste, but finds no other rating criteria are applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's loss of sense of taste symptoms have not more nearly approximated the criteria for a compensable rating.  The benefit-of-the-doubt doctrine is therefore not for application.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

II. Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced CTS or loss of sense of taste symptoms outside of those listed in the criteria, to include paralysis of the median nerve and loss of sense of taste.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address these issues further.

As noted, there is no evidence that the Veteran's CTS or loss of sense of taste disabilities, alone, render him unemployable.  On February 2016 examination, the Veteran reported currently working as a program manager.  Thus, the Board finds that the issue of entitlement to a TDIU has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a higher initial rating for CTS right upper extremity, currently rated 10 percent disabling prior to February 18, 2016 and 30 percent disabling thereafter, is denied. 

Entitlement to a higher initial rating for CTS left upper extremity, currently rated 10 percent disabling prior to February 18, 2016 and 20 percent disabling thereafter, is denied. 

Entitlement to a compensable initial rating for loss of sense of taste is denied.


REMAND

As for the remaining claims on appeal, the Board has reviewed the claims file, and determined that additional development is warranted.  

With respect to the service connection claims for lumbar and neck conditions, the Veteran generally contends that these conditions are related to service.  

Pertinent to the lumbar claim, in a November 2007 notice of disagreement, the Veteran claimed that his lumbar condition was aggravated by service.  September 2002 magnetic resonance imaging (MRI) tests show an impression of lumbar degenerative disc disease and disc protrusion at L5-S1.  That same month, the Veteran underwent a surgical procedure to treat a large herniated lumbar disc at L5-S1.   A November 2002 VA physician letter documents lumbar surgery and back pain.  The Board acknowledges that in 2002 the Veteran was not on active duty.  He returned to active duty service in January 2004.  A February 2004 post-deployment health assessment documents the Veteran's report of back pain during deployment.  He again complained of back problems in an October 2005 post-deployment health assessment.  An August 2006 VA physician letter documents a history of chronic low back pain. 

As for the claimed neck condition, the claims file documents a medical history of neck pain.  August 2004 service treatment records document complaints of a burning neck sensation.  August 2005 service treatment records note chronic neck pain.  In an October 2005 post-deployment health assessment, the Veteran reported that he was concerned about neck problems.  An August 2006 VA physician letter documents a history of neck pain.  Post-service VA treatment records document complaints and past medical history of neck pain.  See March 2010, April 2011, May 2011, May 2015, and February 2016 VA Treatment Records.

In July 2007, the Veteran was afforded a VA examination.  The examiner indicated review of the claims file and conducted a physical examination.  A final assessment of cervical strain and lumbar degenerative disc disease was provided.  No etiological opinions were provided. 

Although the VA examiner provided diagnoses, the examiner did not provide opinions on the relationship between the Veteran's current lumbar and neck conditions and service.  The Board finds this VA examination inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nicholson, 21 Vet. App. at 312.  Thus, a new VA examination is necessary to consider relevant service treatment records, post service treatment records, and to determine any causal relationship between the current lumbar and neck disorders to service.

Regarding the increased rating for bilateral hearing loss claim, the evidence reflects that this disability may have worsened since the Veteran's last examination in March 2016.  In May 2016 the Veteran, by and through his representative, reported that his hearing has "gotten worse".  To ensure that the record reflects the current severity of his disability, a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).
 
As for outstanding records, in a May 2016 statement, the Veteran, by and through his representative, reported that he has a military "line of duty letter" supporting his service connection claims for lumbar and neck conditions.  On remand, the AOJ should contact the Veteran to obtain further information, and if needed, appropriate authorization to obtain the referenced letter. 

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record - to include the "line of duty letter" referenced in May 2016 correspondence.

3. Schedule the Veteran for a new VA examination with an appropriate physician to determine the nature and etiology of his claimed lumbar and neck conditions.  The claims file, including all recently obtained treatment records, and a copy of this remand, should be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed,

The examiner should provide a diagnosis(es) for all current lumbar and cervical spine disorders.

With respect to all identified spine disorders, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such disorders are related to service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions. 

The examiner should provide a complete rationale for all opinions given.

4. Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss disability. The claims file, including all recently obtained treatment records, and a copy of this remand, should be made available to the examiner. Any studies, tests, and evaluations deemed necessary by the examiner must be performed.

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria and include an opinion regarding the functional effects caused by the Veteran's bilateral hearing loss disability.

5. Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


